DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.  Please note that subsequent to Applicant's submission filed on 3/26/2021, a Supplemental Amendment has been filed.  The claim set filed on 4/3/2021 with the Supplemental Amendment is the claim set of record.
 
Election/Restrictions
Newly submitted claims 21-27 and 29-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding claim 21, it states in lines 2-3 thereof, “wherein the machine tool has an absence of sensors, to detect markers along the continuous material removal path, to verify correct advancement of the machine tool as the machine tool moves along the continuous material removal path.”  As to claim 22, it states in lines 2-4 thereof, “wherein all control of advancement of the machine tool, as the machine tool moves along the continuous material removal path, is performed with an absence of markers along the path and an absence of sensors 
Now, Examiner directs attention to the portion of Applicant’s arguments filed on 3/26/2021 that correspond to claims 21 and 22.  The portion of Applicant’s arguments filed on 3/26/2021 that correspond to claims 21 and 22 has been provided below:
Claim 21 recites the machine tool has an absence of sensors to detect markers along the path to verify correct advancement along the path.

Claim 22 recites all control of advancement of the machine tool is performed with an absence of sensors to verify correct advancement along the path.

These claims are supported by comparison of paragraphs [0052] - [0056] of the published present application US 2017/0239768. In particular, paragraph [0055] describes the embodiment with a control unit operating without markers and sensors as an alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.

Paragraph [0052] says in some cases the machine tool comprises markers placed on the surface to define the removal path and sensors suitable to detect the presence of the markers. The paragraphs [0053] and [0054] further describe the markers and sensors.
In contrast, paragraph [0055] states alternatively to the markers and sensors the removal path is defined by a programmer external to the machine tool.

Paragraph [0056] describes controlling advancement of the machine tool with as a function of the path implemented by a programmer external to the machine tool and using markers and sensors to verify the correct advancement.

Thus, paragraph [0055] describes the control of advancement of the machine tool along the path with an absence of the markers and sensors.

	Upon review of Applicant’s arguments, it can be seen that Applicant is arguing that both claims 21 and 22 are directed toward the embodiment disclosed in paragraph [0055] of the published present application US 2017/0239768.  Taking into account Applicant’s arguments concerning claims 21 and 22, and after review of claims 21 and 22 with respect to, for example, alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.”
	Noting this, Examiner now directs attention to method claim 19 as filed on 10/28/2019.  Within claim 19 it can be seen that Applicant set forth markers and sensors and further set forth “the control unit controlling advancement as a function of the material removal path and using the markers and sensors to verify the correct advancement along the material removal path while said removal tool simultaneously removes material from said object.”  Upon review of claim 19, it is readily apparent that it corresponds to the embodiment disclosed in paragraph [0056] of the published present application US 2017/0239768.  For example, claim 19 as filed on 10/28/2019 states therein, “using the markers and sensors to verify the correct advancement along the material removal path.”  In Applicant’s own words, “paragraph [0056] describes controlling advancement of the machine tool with as a function of the path implemented by a programmer external to the machine tool and using markers and sensors to verify the correct advancement.”  For the sake of completeness, Examiner is now providing paragraph [0056] of the published present application US 2017/0239768.
[0056] In a further alternative, the machine tool 1 may provide that the removal path 1a is defined by means of a programmer external to the machine tool 1, transferred via the interface means to the control unit 5 which control advancement as a function of the path implemented and uses the markers 6 and sensors 7 to verify the correct advancement.  

	In summary, Applicant presented new claims 21 and 22 in the claim set filed on 3/26/2021. Amended versions of these claims were then presented in the supplemental amendment that was 
Applicant; however, previously set forth claim 19 (and also claim 20 which depends upon claim 19) in the claim set filed on 10/28/2019, and claims 19 and 20 are directed toward the embodiment/species disclosed in paragraph [0056] of the published present application US 2017/0239768, not the embodiment/species that has been disclosed in paragraph [0055] of the published present application US 2017/0239768.  (Unlike claims 21 and 22 from the pending claim set filed on 4/3/2021, claims 19 and 20 from the claim set filed on 10/28/2019 set forth using “markers and sensors to verify the correct advancement along the material removal path”).  Since Applicant has received an action on the merits (see at least the Final Rejection mailed on 2/3/2020) for the originally presented invention (the originally presented invention corresponding to the embodiment that is disclosed in paragraph [0056] of the published present application US 2017/0239768), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 have been withdrawn from consideration as being directed to a non-elected species invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
With regards to claims 23, 24, 25, and 26, it is noted that Applicant presented new claims 23, 24, 25, and 26 in the claim set filed on 3/26/2021.  Amended versions of these claims were then presented in the supplemental amendment that was filed by Applicant on 4/3/2021.  Noting 
New claim 23 recites that control of movement of said machine along the continuous material removal path, consists of control by the control unit configured to control said driving wheels. This is supported by paragraph [0055]. New claim 23 also recites the control unit consists of a control circuit connected to the removal tool and to the driving wheels, the control circuit consisting of a microcomputer provided with an interface and memory for storing removal parameters and the continuous material removal path, said control unit for independently enabling and disabling said driving wheels for varying advancement of the machine tool along the continuous material removal path. This is supported by paragraphs [0049], [0051] and [0055].

New claim 24 recites features of claim 23 and that the removal path is defined by a programmer external to the machine tool and transferred via the interface to the control unit which controls advancement as a function of the continuous material removal path implemented as supported at paragraphs [0049] and [0055].

New claim 25 recites features of claim 24 and that in the memory there is a database associating with a type of advancement of the machine tool along the continuous material removal path a respective speed and direction of rotation for each drive wheel around each axis of rotation of each respective drive wheel as supported at paragraph 0050].

New claim 26 recites features of claim 25 and straight advancement, arched advancement, and elliptical advancement types of advancement as supported at paragraph 0050].

Upon review of Applicant’s arguments, it can be seen that Applicant is arguing that claim 23 is directed toward the embodiment disclosed in paragraph [0055].  Taking into account Applicant’s arguments concerning claim 23, and after review of claim 23 with respect to the published present application US 2017/0239768, Examiner agrees with Applicant’s argument that claim 23 is directed toward the embodiment/species disclosed in paragraph [0055]. 
Please note that claim 23 sets forth in lines 2-3 thereof, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”  By setting forth “control of movement of said alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.”  
Regarding claim 24, Applicant states that claim 24 recites features of claim 23.  Examiner reiterates that Applicant argues that claim 23 is directed toward the embodiment/species disclosed in paragraph [0055], and that Examiner agrees with Applicant’s assessment of such.  It is noted that claim 24 includes all of the limitations recited in claim 23.  Claim 24 only differs from claim 23 in that the contents of the last three lines of claim 24 are not present within claim 23.  Applicant also advises that claim 24 includes support from paragraph [0055].  Taking the above into account, and after review of claim 24 with respect to the published present application US 2017/0239768, it is apparent that claim 24 is directed toward the embodiment/species disclosed in paragraph [0055] of the published present application US 2017/0239768.  
	Regarding claims 25 and claim 26, Applicant advises that “new claim 25 recites features of claim 24” and “new claim 26 recites features of claim 25.”  Upon review of claim 25, it can be seen that claim 25 not only recites features of claim 24, but claim 25 also recites all of the limitations that are set forth in claim 23, including, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”  That is to say that by setting forth “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels,” Applicant precludes the control of movement from 
Noting this, Examiner now directs attention to method claim 19 as filed on 10/28/2019.  
Within claim 19 it can be seen that Applicant set forth markers and sensors and further set forth “the control unit controlling advancement as a function of the material removal path and using the markers and sensors to verify the correct advancement along the material removal path while said removal tool simultaneously removes material from said object.”  Upon review of claim 19, it is readily apparent that it corresponds to the embodiment disclosed in paragraph [0056] of the 
[0056] In a further alternative, the machine tool 1 may provide that the removal path 1a is defined by means of a programmer external to the machine tool 1, transferred via the interface means to the control unit 5 which control advancement as a function of the path implemented and uses the markers 6 and sensors 7 to verify the correct advancement.  

In summary, Applicant presented new claim 23 in the claim set filed on 3/26/2021.  An amended version of claim 23 was then presented in the supplemental amendment that was filed by Applicant on 4/3/2021.  Per Applicant’s arguments, claim 23 is directed toward the embodiment disclosed in paragraph [0055] of the published present application US 2017/0239768, and Examiner agrees with Applicant that claim 23 is directed toward the embodiment disclosed in paragraph [0055] of the published present application US 2017/0239768.  Moreover, Applicant presented each of new claims 24-26 in the claim set filed on 3/26/2021, and amended versions of said claims were then presented in the supplemental amendment that was filed by Applicant on 4/3/2021.  Like with claim 23, claims 24, 25, 26 are each directed toward the embodiment disclosed in paragraph [0055] of the published present application US 2017/0239768.  Please note that each of claims 23, 24, 25, and 26 precludes the control of movement from involving markers and sensors, as each of said claims sets forth therein, “control of movement of said machine tool consists of control by the control unit configured to control said driving wheels.”
Applicant; however, previously set forth claim 19 (and also claim 20 which depends upon claim 19) in the claim set filed on 10/28/2019, and claims 19 and 20 are directed toward the embodiment disclosed in paragraph [0056] of the published present application US 2017/0239768, not the embodiment that has been disclosed in paragraph [0055] of the published present application US 2017/0239768.  (Claims 19 and 20 from the claim set filed on 10/28/2019 set forth using “markers and sensors to verify the correct advancement along the material removal path”).  Since Applicant has received an action on the merits (see at least the Final Rejection mailed on 2/3/2020) for the originally presented invention (the originally presented invention corresponding to the embodiment that is disclosed in paragraph [0056] of the published present application US 2017/0239768), this invention/species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23, 24, 25, and 26 have been withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Regarding claim 27, it sets forth in lines 1-3 thereof, “wherein the control of advancement of the machine tool is performed with an absence of sensors to verify correct advancement of the machine tool along the continuous material removal path.”  With regards to claim 29, it states in lines 58-62 thereof, “wherein the machine tool has an absence of sensors, to detect markers along the path, to verify correct advancement along the continuous material removal path, wherein all control of advancement of the machine tool is performed with an absence of markers along the path and an absence of the sensors to detect the markers to verify correct advancement along the continuous material removal path.”  Please note that Applicant 
New claim 27 recites that the control of advancement is performed with an absence of sensors to verify correct advancement along the path as supported by comparison of paragraphs [0052] - [0056], in particular, paragraph [0055].

Independent claim 29 is a combination of claims 11, 21, 22 and 23 which precedes the material removal machining process steps with consisting language.

Regarding claim 27, it can be seen in the above arguments that Applicant is arguing that claim 27 is directed toward the embodiment/species that is disclosed in paragraph [0055] of the published present application US 2017/0239768.  Taking into account Applicant’s arguments concerning claim 27, and after review of claim 27 with respect to the published present application US 2017/0239768, Examiner agrees with Applicant’s argument that claim 27 is directed toward the embodiment disclosed in paragraph [0055].  Please note that Examiner reiterates that he agrees with Applicant’s argument on page 11 of the arguments filed on 3/26/2021 that “paragraph [0055] describes the embodiment with a control unit operating without markers and sensors as an alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.”  
Regarding claim 29, Applicant advises that it “is a combination of claims 11, 21, 22 and 23 which precedes the material removal machining process steps with consisting language.”  With regards to claim 11, it is noted that it is a generic claim.  Claim 11 simply recites therein that “there are three driving wheels angularly spaced at approximately 120°.”  Also, as previously explained above in the specific discussions of claims 21, 22, and 23,  Examiner agrees with 
	Noting this, Examiner now directs attention to method claim 19 as filed on 10/28/2019.  Within claim 19 it can be seen that Applicant set forth markers and sensors and further set forth “the control unit controlling advancement as a function of the material removal path and using the markers and sensors to verify the correct advancement along the material removal path while said removal tool simultaneously removes material from said object.”  Upon review of claim 19, it is readily apparent that it corresponds to the embodiment disclosed in paragraph [0056] of the published present application US 2017/0239768.  For example, claim 19 as filed on 10/28/2019 states therein, “using the markers and sensors to verify the correct advancement along the material removal path.”  In Applicant’s own words, “paragraph [0056] describes controlling advancement of the machine tool with as a function of the path implemented by a programmer external to the machine tool and using markers and sensors to verify the correct advancement.”  For the sake of completeness, Examiner is now providing paragraph [0056] of the published present application US 2017/0239768.
[0056] In a further alternative, the machine tool 1 may provide that the removal path 1a is defined by means of a programmer external to the machine tool 1, transferred via the interface means to the control unit 5 which control advancement as a function of the path implemented and uses the markers 6 and sensors 7 to verify the correct advancement.  

	In summary, Applicant presented new claims 27 and 29 in the claim set filed on 3/26/2021.  Amended versions of these claims were then presented by Applicant in the supplemental amendment that was filed by Applicant on 4/3/2021.  Please note that claim 27 sets forth “an absence of sensors” and claim 29 sets forth “an absence of markers along the path and an absence of sensors.”  
not the embodiment that has been disclosed in paragraph [0055] of the published present application US 2017/0239768.  (Unlike claims 27 and 29 from the pending claim set filed on 4/3/2021, claims 19 and 20 from the claim set filed on 10/28/2019 set forth using “markers and sensors to verify the correct advancement along the material removal path”).  Since Applicant has received an action on the merits (see at least the Final Rejection mailed on 2/3/2020) for the originally presented invention/species (the originally presented invention corresponding to the embodiment/species that is disclosed in paragraph [0056] of the published present application US 2017/0239768), this invention/species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 29 have been withdrawn from consideration as being directed to a non-elected invention/species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Regarding claims 30 and 31, they are newly-presented by Applicant in the claim set filed on 4/3/2021.  Noting this, Examiner now directs attention to Applicant’s arguments concerning claims 30 and 31 filed on 4/3/2021.  
New claims 30 and 31, respectively recite features of Claims 25 and 26 and add a feature from paragraph [0065] of the published present application US 2017/0239768.

As was previously established by Examiner in the discussion of claim 25, claim 25 recites all of the limitations that are set forth in claim 23, including, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”  Regarding claim 30, it recites all of the limitations that are set forth in both claims 23 and 25 including, “control of movement of said consists of control by the control unit configured to control said driving wheels.”  By setting forth “control of movement of said machine along the continuous material removal path, consists of control by the control unit configured to control said driving wheels,” Applicant precludes the control of movement from involving markers and sensors.  Note that in Applicant’s Arguments filed on 3/26/2021, it was argued that claim 23 is directed toward the embodiment disclosed in paragraph [0055].  It is reiterated that Examiner agrees with Applicant that claim 23 is directed toward the embodiment disclosed in paragraph [0055].  Examiner reiterates on page 11 of the arguments filed on 3/26/2021 that Applicant states, “paragraph [0055] describes the embodiment with a control unit operating without markers and sensors as an alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.”  Taking into account that Applicant argues that claim 23 is directed toward the embodiment disclosed in paragraph [0055], that claim 30 recites all of the limitations of claim 23, and upon review of claim 30 with respect to the published present application US 2017/0239768, it is apparent that claim 30 is directed toward the embodiment/species disclosed in paragraph [0055] of the published present application US 2017/0239768.
As was previously established by Examiner in the discussion of claim 26, claim 26 recites all of the limitations that are set forth in claim 23, including, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”  Regarding claim 31, it recites all of the limitations that are set forth in both claims 23 and 25 including, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”  By setting forth “control of movement of said alternative to paragraph [0056] which describes the embodiment with a control unit operating with markers and sensors.”  Taking into account that Applicant argues that claim 23 is directed toward the embodiment disclosed in paragraph [0055], that claim 31 recites all of the limitations of claim 23, and upon review of claim 31 with respect to the published present application US 2017/0239768, it is apparent that claim 31 is directed toward the embodiment/species disclosed in paragraph [0055] of the published present application US 2017/0239768.
Noting this, Examiner now directs attention to method claim 19 as filed on 10/28/2019.  
Within claim 19 it can be seen that Applicant set forth markers and sensors and further set forth “the control unit controlling advancement as a function of the material removal path and using the markers and sensors to verify the correct advancement along the material removal path while said removal tool simultaneously removes material from said object.”  Upon review of claim 19, it is readily apparent that it corresponds to the embodiment disclosed in paragraph [0056] of the published present application US 2017/0239768.  For example, claim 19 as filed on 10/28/2019 states therein, “using the markers and sensors to verify the correct advancement along the material removal path.”  In Applicant’s own words in Applicant Arguments filed on 3/26/2021, 
[0056] In a further alternative, the machine tool 1 may provide that the removal path 1a is defined by means of a programmer external to the machine tool 1, transferred via the interface means to the control unit 5 which control advancement as a function of the path implemented and uses the markers 6 and sensors 7 to verify the correct advancement.  

In summary, Applicant presented new claims 30 and 31 in the claim set filed on 4/3/2021.  Like with claims 23, 25, and 26, claims 30 and 31 are directed toward the embodiment disclosed in paragraph [0055] of the published present application US 2017/0239768.  Also like with claim 23, 25, and 26, claims 30 and 31 preclude the control of movement from involving markers and sensors, as each of claims 30 and 31 sets forth, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels.”
Applicant; however, previously set forth claim 19 (and also claim 20 which depends upon claim 19) in the claim set filed on 10/28/2019, and claims 19 and 20 are directed toward the embodiment disclosed in paragraph [0056] of the published present application US 2017/0239768, not the embodiment that has been disclosed in paragraph [0055] of the published present application US 2017/0239768.  (Claims 19 and 20 from the claim set filed on 10/28/2019 set forth using “markers and sensors to verify the correct advancement along the material removal path”).  Since Applicant has received an action on the merits (see the Final Rejection mailed on 2/3/2020) for the originally presented invention (the originally presented invention corresponding to the embodiment that is disclosed in paragraph [0056] of the published present application US 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving means” in claim 9. 
It is noted that the claim recites “driving means configured to be placed directly in contact with said machining surface and to move said machine tool and, thus, said removal tool, with respect to said object along the continuous material removal path, as said removal tool removes material from said object by the rotating and milling along the continuous material removal path.”  However, it is noted that claim 9 additionally recites “said driving means comprising driving wheels, each one, defining a respective main axis of rotation” and “each of said driving wheels comprising a base member configured to rotate about said respective main axis of rotation and rolling members hinged to a side surface of said base member so as to be configured to arrange themselves between said base member and said machining surface and so come directly into 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 28 is objected to because of the following informalities:  On line 15 of the claim, “of” should be inserted before “said sensors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spishak et al. (U.S. PG Publication 2015/0003927 A1) in view of Magill et al. (U.S. Patent No. 6,056,485 A).  
Note that Spishak et al. was cited by Examiner on the PTO-892 mailed on 4/2/2018.
Claim 9:  Spishak et al. discloses a material removal machining process, which is configured to be implemented by a machine tool (10) for machining by removing material from an object, e.g. object 72 (see Figure 7-9), comprising a machining surface.  Regarding the machine tool (10), it comprises a removal tool (33) for removing material from said object (72).  Regarding the removal tool (33), it has a stator, in which a spindle (40b) is received.  The stator can be seen in annotated Figure 2, which is provided below.  Annotated Figure 2 also shows a machining axis that is defined by said spindle (40b).  Note that the spindle (40b) is configured to have attached thereto a tool, e.g. drill bit 50, which rotates about the machining axis so as to perform the removing of the material from the object (72).  

    PNG
    media_image1.png
    800
    803
    media_image1.png
    Greyscale

Figures 1 and 2 of Spishak et al. show the machine tool (10) as having three axles (14c) and six wheel sets (14), wherein each of the six wheel sets (14) has two driving wheels (14a).  Also, two of the six wheels sets (14) are disposed on each of the three axles (14c).  Thus, on each of the three axles (14c) of the machine tool (10) there are four wheels (14a).  For the sake of discussion, the driving wheel (14a) on each of the three axles (14c) that is disposed farthest from the removal tool (33) as compared to the remaining three driving wheels (14c) on the same axle (14c) will be considered by Examiner to correspond to one of the “driving wheels” of claim 9.  Thus, the machine tool (10) has a driving means that comprises three driving wheels (14a), each of which defining a respective main axis of rotation.  Figure 1 of Spishak et al. has been annotated and provided below so as to point out each of the three driving wheels (14a), as well as each of the three defined main axes of rotation.  

    PNG
    media_image2.png
    818
    987
    media_image2.png
    Greyscale

Each of the three driving wheels (14a) comprises a base member, which is configured to rotate about the main axis of rotation that is associated therewith, and rolling members (14b), which are hinged to a side surface of said base member.  Figure 3 has been annotated and provided below so as to denote said base member and rolling members (14b).  

    PNG
    media_image3.png
    678
    748
    media_image3.png
    Greyscale

Regarding the three driving wheels (14a), they are configured to be placed directly in contact with the machining surface of the object (72) (please see Figure 7-9), and to also move said machine tool (10), and thus the removal tool (33), with respect to said object (72) during the period of time in which said removal tool (33) removes the material from said object (72).  Thus, the respective rolling members (14b) of said three driving wheels (14a) come directly into contact with the machining surface.  Based on the foregoing, the rolling members (14B) are configured so as to arrange themselves between said base member and said machining surface.  
The machine tool (10) further comprises a control unit (32) having one or more microprocessors (45) and memory for storing software or firmware for machine tool (10) 
Examiner reiterates that the spindle (40b) is disclosed as receiving the drill bit (50) [paragraph 0033].  Since the removal tool (33) has attached thereto the drill bit (50), said removal tool (33) constitutes a drilling tool.  As such, Spishak et al. does not provide disclosure on the removal tool (33) “being a milling tool” that performs material removal by milling along the continuous removal path along which the driving wheels controlled by the control unit are controlled. 
Figure 2 of Magill et al. though, shows a cutter (100) that can be used, for example, as a plunge and as a feed milling cutter [column 1, lines 7-12].  When being used a plunge, it is noted that the cutter (100) can produce a hole in the manner of a drill.  Please note Magill et al.’s discussion of how with end mills in the past that that two separate cutting tools, a drill and an end mill, would have to be used to produce a slot.  More specifically, a drill would first have to be used to produce a hole that the separate end mill could then be introduced into for elongating [column 1, lines 14-20].  Since the cutter (100) of Magill et al. can be used as a plunge so as to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drill bit (50) of Spishak et al. with the cutter (100) of Magill et al., so as to expand functionality of the machine tool (10) by enabling the removal tool (33) thereof to perform both plunging and feed milling.  It is reiterated that the cutter (100) of Magill et al. can be used as a plunge so as to produce a hole like a drill.  In making this modification, the shank (130) of Magill et al.’s cutter (100) is mounted to the spindle (40b) of the removal tool (33) of Spishak et al.  In having the cutter (100) of Magill et al. attached thereto, the machine tool (10) of Spishak et al. includes “a removal tool [33] for removing material from said object [72], the removal tool (33) being a milling tool.”  Please note that Magill et al.’s cutter (100) is configured to be attached to the spindle (40b) so as to rotate about the machining axis to perform the removing of the material, e.g. during milling along a continuous material removal path.  
Please note that per Spishak et al., each of the three driving wheels (14a) has an independent drive system (18) comprising an independent motor and gear system or the like [paragraph 0030].  Since each of the three driving wheels (18) is disposed on a different axle (14c) and has an associated independent drive system (18), the three driving wheels (14a) are independently rotatable in relation to one another.  Also, as each of the three driving wheels (14a) has an independent motor and gear system, it follows that each of the three driving wheels (14a) is enabled to rotate and disabled to rotate independently.  For example, actuating the motor associated with a given one of the three driving wheels (14a) results in only the given one of the 
As a result of each of the three driving wheels (14a) being independently rotatable with respect to one another, and each of the three driving wheels (14a) being enabled to rotate and disabled to rotate independently, as well as the fact that the main axes of rotation that are defined by said three driving wheels (14a) are almost equally angularly spaced at approximately 120° (see previously provided annotated Figure 1), the removal tool (33) (specifically the cutter (100) of Magill et al. mounted thereto) is allowed to remove material along a continuous material removal path in any direction, by rotating and milling as the machine tool (10) moves along the continuous material removal path in any direction, without resting in a stop position to rotate the machine tool (10).  This configuration also allows the machine tool (10) to move along the machining surface, where said machining surface may be unlimited in size.  It is also noted that as the machine tool (10) moves via the driving means thereof with respect to the object (72) along the continuous material removal path, the cutter (100) will rotate and mill along said continuous material removal path.  This is possible as the control unit (32) is configured to control the three driving wheels (14) of said driving means, and thus, the machine tool (10) along the material removal path, e.g. along said continuous material removal path.  
Next, it is noted that Spishak et al./Magill et al. teach a machining process. With regards to the machining process, it comprises an application phase in which the machine tool (10) is arranged on the machining surface of the object (72).  See at least Figures 7-9 of Spishak et al. in which application on the machining surface of the object (72) has already been carried out. 102 of Spishak et al., wherein step 102 comprises “placing device on manufacturing surface…,” said device being the machine tool (10).
The material removal machining process further comprises “a material removal phase in which said driving means move said machine tool along the continuous material removal path while said removal tool removes material from the continuous object along the continuous material removal path” and “an additional material removal phase in which said driving means move said machine tool at least one additional time along a same portion of said continuous material removal path, wherein while said machine tool moves the additional time along the same portion of said continuous material removal path said removal tool removes material from said object again along said continuous material removal path so as to increase the thickness of the removed material and to cut said object.”  This will now be explained by Examiner with respect to Figures 7A-8D of Magill et al.
Attention is first directed to the material removal phase shown in Figures 7A-7C and Figures 8A-8C of Magill et al.  As can be seen in Figure 7A, the cutter (100) is plunged/fed axially into a workpiece (A) at a predetermined depth (d1).  During axial feeding of the cutter (100), an annular groove (B) is formed in the workpiece (A) (see Figure 8A).  After the cutter (100) has been axially fed to the predetermined depth (d1), the cutter (100) is fed laterally along a continuous material removal path.  This can be seen in Figure 7B.  The cutter (100) continues to move laterally until a groove of a desired length is made as shown in Figures 7C and 8C.  Once the workpiece (A) has been cut such that the groove of the desired length has been completed, the material removal phase is concluded.  With respect to Spishak et al. it is reiterated that for the machine tool (10), the continuous material removal path is the path along which material is removed by the removal tool (33), i.e. by the cutter (100) of Magill et al. that is attached to the 
Examiner now directs attention to Figures 7D and 8D of Magill et al. for an additional material removal phase.  As can be seen in Figure 7D, the cutter (100) is further fed axially into the workpiece (A) to a predetermined depth (d2).  According to Magill et al., the cutter (100) is then moved back toward its original starting point in a direction perpendicular to axis of the cutter (100), and the sequence can be repeated as many time as necessary to mill a pocket of a predetermined depth [column 4, lines 35-59].  Please note that when the cutter (100) has been moved back to its original starting point in the direction perpendicular to axis of the cutter (100), the additional material removal phase has concluded.  Please also note when the cutter (100) has been further fed axially into the workpiece (A) to the predetermined depth (d2), and when the cutter (100) is moved back toward its original starting point in the direction perpendicular to axis of the cutter (100), said cutter (100) was moved an additional time along the same portion of the continuous material removal path so as to remove material from said workpiece (A) again along said continuous material removal path so as to increase the thickness of the removed material and to cut said workpiece (A).  With respect to Spishak et al., during the additional material removal phase, rotation of the driving means is enabled such that the machine tool (10) moves an additional time on the object (72) along the same portion of the continuous material removal path such that the cutter (100) is moved back toward its original starting point in the direction perpendicular to axis of the cutter (100), and removes material from said workpiece (72) again 
Claim 11:  As can be seen in version 2 of annotated Figure 1 of Spishak et al. (see below), the three driving wheels (14a) are angularly spaced at approximately 120°.  

    PNG
    media_image4.png
    818
    987
    media_image4.png
    Greyscale


Claim 12:  As was stated above within the rejection of claim 9, the machine tool (10) comprises a control unit (32) having one or more microprocessors (45), as well as memory for storing software or firmware for operation [paragraphs 0038].  Said control unit (32) has a normality system (52) [paragraph 0038], which in turn includes a controller element (66) [paragraph 0041], said controller element (66) having one or more microprocessors (45) that are programmed to cause the machine tool (10) to perform various operations [paragraph 0042].  

Since each of the three driving wheels (14a) has an independent drive system (18) comprising an independent motor and gear system or the like [paragraph 0030], and because the machine tool (10) is configured as a portable, autonomous CNC machine that may move along machining surfaces, the control unit (32) has a control circuit, which is connected to the three driving wheels (14a).  Also, as the control unit (32)’s memory can perform the function of storing software or firmware for operation, it follows that said memory is capable of being utilized for the intended use of storing the continuous material removal path.  Additionally, the control unit (32) can independently enable and disable said three driving wheels (14a), via the associated independent drive systems (18) thereof, thereby varying advancement of the machine tool (10) along the continuous material removal path.  The control unit (32) can, for example, vary advancement in terms of speed and/or direction by controlling how much power each independent drive system (18) is to output to its associated driving wheel (14a).  
Regarding the control circuit, it is also connected to the removal tool (33).  This is evidenced by Spishak et al.’s disclosure of the removal tool (33) being activated when the machine tool (10) is properly positioned [paragraph 0046].  In order for the machine tool (10) to be autonomous [paragraph 0024], said removal tool (33) thereof must be connected to the 
Claim 13:  Regarding the control unit (32), it controls the driving means such that if the continuous material removal path provides for a straight portion parallel to the main axis of rotation defined by a given one of the three driving wheels (14a), the control unit (32) will inherently stop the given one of the three driving wheels (14a), which has its main axis of rotation disposed parallel to the straight portion of the material removal path, and provide for equal rotation of a same modulus of the two remaining driving wheels (14a).  Essentially, if the control unit (32) didn’t operate in this manner, the machine tool (10) would veer/stray from the straight portion of the continuous material removal path.  For example, if the two remaining driving wheels (14a) weren’t rotated equally such that one of the two remaining driving wheels (14a) had more rotation outputted thereto, the machine tool (10) would veer toward the side on which the one of the two remaining driving wheels (14a) was disposed.  If the continuous material removal path has an arched portion, and the given one of the three driving wheels (14a) is left immobile, said control unit (32) will inherently command an unequal rotation of the aforesaid two remaining driving wheels (14a).  If the control unit (32) didn’t do so, and provided for equal rotation of the two remaining driving wheels (14a), the machine tool (10) would move in a straight line rather along an arched portion.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the objection to claim 28 set forth above.

Response to Arguments
Applicant’s arguments with respect to claim 9 as filed on 3/8/2021 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record.  Examiner notes that pending claim 9 was filed on 4/3/2021 in the Supplemental Amendment.  Pending claim 9 is identical to claim 9 as filed on 3/8/2021 in the After Final Amendment.  This is noted as the arguments concerning claim 9 were provided on 3/8/2021 with said After Final Amendment.  For the sake of completeness, it is noted that said After Final Amendment was not entered, and an Advisory Action was mailed on 3/30/2021.  
Regarding amended claim 9 as filed on 4/3/2021, it overcomes Examiner’s previously applied art combination of Spishak et al. (U.S. PG Publication 2015/0003927 A1) in view of Compton et al. (U.S. Patent No. 2,623,552 A).  That said, in spite of the amendments made to claim 9, Spishak et al. (U.S. PG Publication 2015/0003927 A1) is still able to be applied by Examiner as a base reference.  Independent claim 9, as well as dependent claims 11-13, now stand rejected under 35 U.S.C. 103 as being unpatentable over Spishak et al. (U.S. PG Publication 2015/0003927 A1) in view of Magill et al. (U.S. Patent No. 6.056,485 A). 
As noted above, the arguments concerning claim 9 were provided on 3/8/2021 with said After Final Amendment.  Said arguments for claim 9 were made with respect to the combination 
Spishak [0010] makes it very clear that its process includes “activating an attachment device of the portable autonomous device to fix a position of the portable autonomous device prior to activating magnetic sensors and an XY drive to locate a magnet and then activating a drill fee assembly of the portable autonomous device to lower the drill assembly. Spishak’s device is locked in position before drilling. This is shown in the flowchart of Spishak FIG. 10 which is described in detail by Spishak [0046], “Once the correct position 10 has been verified, the drill assembly 33 may be activated (step 132). At step 132, the drill bit 50 may be lowered into contact with the manufacturing surface, the hole may then be drilled, and the drill bit 50 can be retracted.”

Spishak is directed towards a moving cutting tool and, as such, skilled artisans viewing Spishak would be motivated to realize a moving cutting tool and improvements therefore. For example, Spishak teaches activation of vacuum powered suction cups 31 to secure the device 10 at the desired drill position before drilling a hole. See Spishak at [0032] and [0046], Indeed, usually, the drilling and moving devices are very big and they stop and block the workpiece in respect of a moving arm including the milling tool. Accordingly, the skilled artisan viewing Spishak would be motivated to solve issues related to securing moving cutting tools relative to the workpiece.

Examiner agrees with Applicant that Spishak et al. discloses drilling various holes with the drill bit (50) of the machine tool (10).  That being, in modifying Spishak et al. in the past with Compton et al. and currently with Magill et al. the ability of said machine tool (10) to drill holes was and is not eliminated.  Rather, in modifying Spishak et al. in the past with Compton et al. and currently with Magill et al., the capability of the machine tool (10) was and is expanded.  Rather than only being able to perform drilling, for example, the modified machine tool (10) is able to perform removal of material from an object along a continuous material removal path.  Noting this, when the modified machine tool (10) is to be used for making a series of holes, for example, the magnetic sensors can still be activated so as to locate the corresponding magnets.  However, 
Lastly, with respect to Applicant’s Arguments concerning claims 21-31, they are moot.  This is because, as was explained above, claims 21-27 and 29-31 have been withdrawn as being directed to a non-elected invention.  Regarding claim 28, the arguments concerning it are moot, since claim 28 has been indicated as containing allowable subject matter.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722